Citation Nr: 0944863	
Decision Date: 11/25/09    Archive Date: 12/04/09

DOCKET NO.  05-31 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the Veteran's cause of 
death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1941 to 
October 1945, and November 1945 to March 1962, and received a 
Bronze Star Medal and a Combat Infantryman Badge (CIB) for 
his service in Korea.  He died in March 2004.  The appellant 
is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Montgomery, Alabama, which denied service connection 
for the Veteran's cause of death.


FINDINGS OF FACT

1.  The death certificate reflects that the Veteran died in 
March 2004 and lists the immediate cause of death as 
aspiration pneumonia, due to (or as a consequence of) a 
seizure, due to (or as a consequence of) a stroke, due to (or 
as a consequence of) diabetes mellitus.

2.  At the time of his death, the Veteran was not service-
connected for any disability but was in receipt of non-
service connected pension benefits and special monthly 
pension based on the need for aid and attendance.

3.  Chronic respiratory, cardiovascular, and endocrine system 
disabilities, were not demonstrated in service or for many 
years thereafter.  There is no competent medical evidence of 
record demonstrating a relationship between the cause of the 
Veteran's death and his active military service.  



CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is 
not warranted, as aspiration pneumonia, due to or as a 
consequence of a seizure, due to or as a consequence of a 
stroke, due to or as a consequence of diabetes mellitus, was 
not incurred in or aggravated by service, nor may it be 
presumed to have been incurred during service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1310, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.307, 3.309, 3.312 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  

The VCAA notice requirements apply to all five elements of a 
service connection claim, including: (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Proper VCAA notice must be provided to a claimant prior to 
the initial unfavorable decision on the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004).  

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, which includes a claim of 
service connection for the cause of the Veteran's death, 
section 5103(a) notice must be tailored to the claim.  The 
notice should include (1) a statement of the conditions, if 
any, for which a Veteran was service connected at the time of 
his or her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet 
service-connected. Hupp v. Nicholson, 21 Vet. App. 342, 352-
53 (2007).  

In the instant case, the appellant was advised by May 2004, 
June 2004, and October 2008 letters of the evidence and 
information necessary to substantiate her claim as well as 
hers and VA's respective responsibilities in obtaining such 
evidence and information.  Specifically, these letters 
informed her that, to substantiate her claim, that the 
evidence must show that the Veteran died while on active duty 
or he died from a service-connected injury or disease.  
Additionally, such letter advised the appellant that the 
evidence needed to show a reasonable probability that the 
condition that contributed to the Veteran's death was caused 
by injury or disease that began during service.  These 
letters fully satisfied the notice required by Hupp. 

However, with respect to the Dingess requirements, the 
appellant was not informed of the information and evidence 
necessary to establish an effective date if the benefit were 
granted.  Despite the inadequate notice provided to the 
appellant on this element, the Board finds no prejudice to 
her in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  In this 
regard, because the Board concludes herein that the 
preponderance of the evidence is against the appellant's 
claim of entitlement to service connection for the cause of 
the Veteran's death, any question as to the appropriate 
effective date to be assigned is moot.  

Accordingly, the Board finds that VA has satisfied its duty 
to notify under the VCAA in accordance with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1), in view of the fact 
that any notice defect did not affect the essential fairness 
of the adjudication of the appellant's claim.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  Here, the 
Veteran's service treatment records (STRs); post-service 
treatment records, including private treatment records; and 
statements submitted by the Veteran and the appellant have 
been associated with the claims file.  

The appellant did not provide any information to VA 
concerning available relevant treatment records that she 
wanted the RO to obtain for her that have not been requested 
or obtained.  

The Board notes that VA has not obtained a VA medical opinion 
in order to determine whether the Veteran's cause of death is 
related to his military service.  In this regard, in DeLaRosa 
v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008), the Federal 
Circuit held that 38 U.S.C.A. § 5103A(a) does not always 
require the Secretary to assist the claimant in obtaining a 
medical opinion or examination for a DIC claim, but it 
requires VA to assist a claimant in obtaining such an 
examination or opinion whenever it is necessary to 
substantiate the DIC claim.  In the instant case, the Board 
finds that an opinion is not necessary.  Specifically, as 
will be discussed below, the Veteran's STRs are negative for 
complaints, treatment, or diagnoses of any chronic 
respiratory, cardiovascular, and/or endocrine system 
disabilities, and there is no indication that such may be 
associated with the Veteran's military service.  Thus, a 
remand for an opinion is not necessary to decide the claim.  
See id.

Thus, the Board finds that VA has fully satisfied the duty to 
assist.  In the circumstances of this case, additional 
efforts to assist or notify the appellant in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements of the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the Veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the Veteran are to be avoided).  VA has 
satisfied its duty to inform and assist the appellant at 
every stage in this case, at least insofar as any errors 
committed were not harmful to the essential fairness of the 
proceeding.  Therefore, the appellant will not be prejudiced 
as a result of the Board proceeding to the merits of her 
claim.

Merits of the Claim

When a Veteran dies from a service-connected disability, the 
Secretary shall pay DIC for such Veteran's surviving spouse, 
children or parents.  38 U.S.C.A. § 1310 (West 2002); 
38 C.F.R. § 3.312(a) (2009).  The death of a Veteran will be 
considered as having been due to a service-connected 
disability when the evidence establishes that such disability 
was either the principal or a contributory cause of death.  
Id.  A service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).  A contributory cause 
of death is inherently one not related to the principal 
cause.  38 C.F.R. § 3.312(c)(1).  In determining whether the 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially; that 
it combined to cause death; that it aided or lent assistance 
to the production of death.  Id.  It is not sufficient to 
show that it casually shared in producing death, but rather 
it must be shown that there was a causal connection.  Id.  

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability.  38 C.F.R. 
§ 3.312(c)(2).  In the same category, there would be included 
service-connected diseases or injuries of any evaluation 
(even 100 percent evaluations) but of a quiescent or static 
nature involving muscular or skeletal functions and not 
materially affecting other vital body functions.  Id.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Regulations provide that service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Where a Veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests certain 
chronic diseases, such as cardiovascular disabilities and 
endocrinopathies, including diabetes mellitus, to a degree 
of 10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred or aggravated in service, even though there is no 
evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

In this case, the death certificate reflects that the Veteran 
died in March 2004 at the age of 81 and lists the immediate 
cause of death as aspiration pneumonia, due to (or as a 
consequence of) a seizure, due to (or as a consequence of) a 
stroke, due to (or as a consequence of) diabetes mellitus.  
There is no indication that an autopsy was performed.

Here, the appellant contends that the Veteran's cause of 
death was related to his service.  See September 2004 
"Statement in Support of Claim," VA Form 21-4138; September 
2005 "Appeal to the Board," VA Form 9; October 2009 Written 
Brief Presentation.  Upon review of the evidence of record, 
the Board finds that the appellant's contention is without 
merit.     

As noted, the Veteran was not service-connected for any 
disability, and was in receipt of non-service connected 
pension benefits and special monthly pension based on the 
need for aid and attendance.  See February 1997 Rating 
Decision.  

Review of the evidence of record does not reflect that the 
disabilities which caused the Veteran's death were incurred 
in or aggravated by his active military service.  The 
Veteran's STRs are negative for complaints, treatment, or 
diagnoses of any chronic respiratory, cardiovascular, and/or 
endocrine system disabilities.  

Post-service, the first indication of any such disability 
causing the Veteran's death is noted in a private treatment 
record dated January 2002 from Dr. T.W.E., noting coronary 
artery disease and diabetes mellitus, dated approximately 40 
years post-service.  See January 2002 Private Treatment 
Record from Dr. T.W.E; see also December 2002 Private 
Treatment Record from Dr. E.T. (diagnosing coronary artery 
disease, diabetes mellitus, and peripheral vascular disease); 
November 2002 History and physical Report from Dr. R.M.S. 
(noting history of coronary artery disease and diabetes 
mellitus).  The record fails to show that the Veteran 
manifested cardiovascular disabilities and/or 
endocrinopathies, including diabetes mellitus, to a degree of 
10 percent within the one year following his service 
discharge in March 1962, thus, presumptive service connection 
is not warranted.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  

There are no other post-service treatment records containing 
complaints, treatment, or diagnoses of any chronic 
respiratory, cardiovascular, and/or endocrine system 
disabilities, to include diabetes mellitus.  

Moreover, there is no medical evidence demonstrating a 
relationship between the disabilities causing the Veteran's 
death and his service.  

As such, the only evidence of a nexus or link between the 
Veteran's cause of death and his military service is limited 
to the appellant's own statements.  While the appellant is 
competent to testify as to observable symptomatology of an 
injury or illness, she is not competent or qualified, as a 
layperson, to render an opinion concerning medical causation.  
Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007); Layno v. 
Brown, 6 Vet. App. 465, 469-70 (1994); Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Specifically, where the 
determinative issue is one of medical causation, only those 
with specialized medical knowledge, training, or experience 
are competent to provide evidence on the issue.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu, supra.  Absent 
competent evidence of a causal nexus between the Veteran's 
cause of death and his military service, the appellant is not 
entitled to service connection for the cause of his death.  

In denying this claim, the Board does not wish in any way to 
diminish the Veteran's more than 20 years of service, 
including service during two periods of war.  However, in 
light of the evidence of record, the Board finds that a 
chronic respiratory, cardiovascular, and endocrine system 
disabilities, were not present in service or for many years 
thereafter, and there is no competent evidence relating such 
disabilities to the Veteran's service.  In addition, the 
preponderance of the evidence is against a finding that the 
Veteran's disabilities were incurred in or aggravated by 
service, had any significant adverse effect on the events 
leading to the Veteran's death, or otherwise contributed 
substantially or materially to his demise. 

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, the preponderance of the 
evidence is against the appellant's claim of entitlement to 
service connection for the cause of the Veteran's death and, 
as such, that doctrine is not applicable in the instant 
appeal and her claim must be denied.  38 U.S.C.A. § 5107.   


ORDER

Entitlement to service connection for the Veteran's cause of 
death is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


